Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-19 allowed.
          The following is an examiner’s statement of reasons for allowance: 
      Applicant’s arguments, see pages 5-8 of the response, filed 01/19/2022, with respect to 
the rejection(s) of claims 1-2, 4-10, and 13-19 under 35 U.S.C. § 103 as being unpatentable over Satoh et al. (U.S. 2012/0073753) in view of Chen (U.S. Pat 10,734,200)/ the rejection of claim 11 under 35 U.S.C. § 103 as being unpatentable over Satoh in view of Chen and in further view of Ishibashi et al. (U.S. 2017/0253972)/ the rejection of claim 12 under 35 U.S.C. § 103 as being unpatentable over Satoh in view of Chen and further view of Jung et al. (U.S. 2018/0122638) ( particularly the arguments that the combination of Satoh and Chen does not disclose an arrangement in which a transmission plate is positioned such that there is no line of sight between a “majority of’ a most intense region of plasma generated in a plasma chamber and a substrate, as generally recited in amended claim 1 because there is no suggestion that the discharge current in Satoh, which appears to be essentially an unintended artefact, is “a most intense region” of the plasma or “a majority of a most intense region” of the plasma as recited in the present claims, Satoh does not explicitly disclose the described discharge current being produced in an apparatus that contains a plate with non-rectilinear apertures because Satoh, in paragraph [0075], [0011] and [0013]) indeed state that the abnormal discharge is “prevented” . 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAN VINH/Primary Examiner, Art Unit 1713